Name: COMMISSION REGULATION (EC) No 486/95 of 1 March 1995 amending Regulation (EC) No 2458/94 relating to the opening of standing invitations to tender for the export of bread-making wheat held by the French and German intervention agencies to certain ACP States during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: economic geography;  trade;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 4. 3 . 95 I EN 1 Official Journal of the European Communities No L 49/37 COMMISSION REGULATION (EC) No 486/95 of 1 March 1995 amending Regulation (EC) No 2458/94 relating to the opening of standing invitations to tender for the export of bread-making wheat held by the French and German intervention agencies to certain ACP States during the 1994/95 marketing year the monitoring objectives but involve excessive delays that make the conduct of the export operations difficult ; whereas the frequency of sampling should be adjusted and the time limit for the analyses should be fixed, while continuing to observe the monitoring objectives ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 2458/94 (4), opened standing invitations to tender for the export of bread-making wheat held by the French and German intervention agencies to certain ACP States during the 1994/95 marketing year ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas, to that end, the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of taking reference samples ; Whereas, while the method set out in Commission Regu ­ lation (EEC) No 689/92 (5), as last amended by Regulation (EEC) No 2204/94 (6), can still be used when the cereals are delivered into intervention, its use is inappropriate when they are being withdrawn from intervention, given current sampling techniques ; whereas reference should no longer be made to it ; Whereas the measures laid down in Article 6 of Regula ­ tion (EC) No 2458/94 satisfy, in the light of experience, Article 1 Article 6 of Regulation (EC) No 2458/94 is hereby replaced by the following : 'Article 6 1 . The intervention agency, the storer and the successful tenderer, if he so wishes, shall, by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The Commission must be informed of the findings of the analyses within three days. Reference samples shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage. If the final result of the sample analyses indicates a quality : (a) greater than that specified in the notice of invita ­ tion to tender, the successful tenderer must accept the lot as established ; (b) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender, with the diffe ­ rence remaining within a limit of up to :  2 kg/hi for the specific weight, which must not, however, be less than 72 kg/hi, (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 191 , 31 . 7 . 1993, p. 76. O OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 262, 12. 10 . 1994, p. 21 O OJ No L 74, 20. 3 . 1992, p. 18 . (6) OJ No L 236, 10. 9 . 1994, p. 13. No L 49/38 EN Official Journal of the European Communities 4. 3. 95  one percentage point for the moisture current,  20 percentage points for the Hagberg falling index,  one percentage point for the protein content,  half a percentage point for the impurities referred to in B.2 and B.4 of the Annex to Regulation (EEC) No 689/92, and  half a percentage point for the impurities referred to in point B.5 of the Annex to Regu ­ lation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as established ; (c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the diffe ­ rence surpassing the limit referred to in point (b), the successful tenderer may :  either accept the lot as established,  or refuse to take over the lot in question. The successful tenderer shall be released from all his obligations relating to the lot in question, including the securities, only once he has informed the Commission and the interven ­ tion agency forthwith, in accordance with Annex V ; however, if he requests the interven ­ tion agency to supply him with another lot of intervention bread-making wheat of the quality laid down, and that without additional charges, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex V ; (d) below the minimum characteristics required for intervention, the successful tenderer may not remove the lot in question. He shall be released from all his obligations relating to the lot in ques ­ tion, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex V ; however, he may request the intervention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, without additional charges. In this case, the secu ­ rity shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commis ­ sion thereof in accordance with Annex V. 2. However, if the bread-making wheat is removed before the results of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against the storer. 3 . If, after successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for replacement, he shall be released from all his obligations, including the securities once he has informed the Commission and the intervention agency forthwith in accordance with Annex V.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the quantities of bread-making wheat not removed under the invitations to tender opened by Regu ­ lation (EC) No 2458/94. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission